                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                            Plaintiff,

v.                                                      CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                            Defendant.


          ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO FILE
                    STIPULATED FACTS UNDER SEAL

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion For Leave To

File Stipulated Facts About MIB Group, Inc and Exhibit Under Seal (the “Motion”), (Doc.

182), filed December 18, 2019. In the Motion, Plaintiff requests to file under seal the

Stipulated Facts About MIB Group, Inc., and the November 9, 2015, Report by MIB

Group, Inc. to Zurich American Life Insurance Company and the associated exhibit.

(Doc. 182). Plaintiff explains the documents contain information that MIB and the parties

have deemed confidential under the parties’ Protective Order, (Doc. 36). The Court,

having considered the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff may file the Stipulated Facts and its

associated exhibit under seal.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
